GWIN, J.,
dissents
I must respectfully dissent.
Contrary to the majority's holding that R.C. §3327.10(A) vests appellee with the authority to promulgate the regulations in question, I read that statute as giving no such authority. In fact, R.C. §3327.10(A) provides for the issuance of a bus driver certificate by appellee under the certain requirements listed in that section and for the revocation of that certificate by appellee for the reasons specified in that section.
Nowhere in R.C. §3327.10 (A) does the state legislature grant appellee the authority to adopt regulations concerning the revocation of bus driver certification. It is the State Department of Education, not appellee, that is granted the authority to adopt and enforce regulations relating to the operation of school buses under R.C. §4511.76(A).
For these reasons, the State Legislature has clearly granted the authority to the State Depart*138ment of Education and not the County Boards of Education to adopt regulations concerning bus driver's certification.
Accordingly, I would reverse the judgment of the Stark County Court of Common Pleas.